DISMISS and Opinion Filed June 10, 2022




                                         In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00413-CV

 IN RE CROSSMARK INC., VIRGINIA MOLTHEN, BARBARA DEVINE,
             AND KATHERINE KNETTEL, Relators

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-02019-2022

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Before the Court is relators’ June 3, 2022 “Motion to Voluntarily Dismiss

Petition for Writ of Mandamus as Moot.” In the motion, relators inform the Court

that this original proceeding is moot.

      We grant relators’ motion and dismiss the petition for writ of mandamus. We

also lift the stay issued by this Court’s May 2, 2022 order.



220413f.p05                                 /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE